Citation Nr: 1300013	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-48 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for chronic maxillary sinusitis.  

2.  Entitlement to a disability rating in excess of 10 percent for traumatic arteriovenous fistulae in the right posterior fossae of the brain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the San Juan, the Commonwealth of Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge of the Board at the VA Central Office in Washington DC (Central Office hearing) in October 2012.  A transcript of that hearing has been associated with the claims file.  

During the pendency of this appeal, by an October 2009 rating decision, the RO granted the Veteran's claim for service connection for traumatic arteriovenous fistulae in the right posterior fossae of the brain.  He submitted a notice of disagreement with the 10 percent rating assigned for this disability in December 2009.  

A review of the Virtual VA paperless claims processing system reflects that additional records have not been added to the present appeal in the virtual claims file.  Following the October 2012 Central Office hearing, the Veteran submitted additional evidence directly to the Board, which was received in October 2012 and included VA outpatient treatment records.  Accompanying these records was a waiver of RO consideration of the additional evidence submitted to the Board, signed by the Veteran.

The issues of service connection for asbestos exposure and lung problems, service connection for hearing loss, service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD), service connection for a heart disorder, and entitlement to a total disability rating based upon individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  While the Board observes that service connection for asbestos exposure was denied by the RO in September 2011, pursuant to a claim filed in June 2011, the RO has yet to address the Veteran's claim for service connection for asbestos exposure/lung problems raised an earlier October 2008 statement.  It appears that the Veteran was claiming service connection for hearing loss at that time, as well.  In statements received in November 2008 and December 2009, he claimed service connection for a heart condition and PTSD.  He also stated that he could not work because of his heart and nervous conditions (TDIU).  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of entitlement to a disability rating in excess of 10 percent for chronic maxillary sinusitis must be remanded for further development.  

VA examination

In an August 2010 statement, the Veteran reported that his sinus condition was getting worse every day and he requested a VA evaluation for this condition.  

In an October 2012 Central Office hearing, the Veteran testified that his chronic maxillary sinusitis symptoms included trouble sleeping, problems with mucus, runny nose, headaches, dizziness and sinus infections reportedly "all the time."  He also testified that he went to see a private physician for these symptoms about six times a month, he sought treatment with both private and VA physicians currently, and that he used a nasal spray  two times a day for his sinusitis.  

As the Veteran was last provided a VA examination for sinusitis in November 2007, approximately five years ago, and his statements and testimony indicate a possible worsening of symptoms, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95; see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Private and VA medical records 

In an Authorization and Consent to Release Information to VA form (VA form 21-4142), received in August 2010, the Veteran reported that he sought treatment from Dr. E. Casilla, Jr., M.D. for his sinus condition from 1990 to 2010.  

In the October 2012 Central office hearing, the Veteran testified that he received treatment for his sinusitis from private physicians, Dr. Freddie Casilli, M.D. and Dr. Fran Rodriguez, M.D.  He also reported receiving treatment at the VA hospital from Dr. S.N., M.D.  

While an October 2010 Report of Contact indicates that the Veteran reported that he submitted medical evidence from Dr. Rodriguez. M.D. and requested the RO to process his claim with the medical evidence of record, the Board observes that this Dr. Rodriguez is not the same one referred to during his Central office hearing.  The October 2010 Report of Contact referred to Dr. Rafael Rodriguez, M.D., noted in a VA form 21-4142 that was received in August 2010, just prior to the Report of Contact.  

The claims file includes private treatment records dating through August 2008.  As the Veteran has indicated he continued to receive treatment for his sinuses from several private physicians including, Dr. E. Casilla, Jr., M.D., Dr. Freddie Casilli, M.D. and Dr. Fran Rodriguez, M.D., a remand is necessary for the AMC/RO to attempt to obtain these private treatment records.  

In addition, as the record reflects the Veteran had received continuing treatment at VA and the last VA medical records associated with the file are from August 2009, with the exception of magnetic resonance imaging (MRI) reports and computerized tomography (CT) scans of the brain, head and sinuses from 2009, 2010 and 2012, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Traumatic arteriovenous fistulae in the right posterior fossae of the brain

By an October 2009 rating decision, the RO granted the Veteran's claim for service connection for traumatic arteriovenous fistulae in the right posterior fossae of the brain.  He submitted a notice of disagreement with the 10 percent rating assigned for this disability in December 2009.  Consequently, the claim will be remanded for the issuance of an appropriate statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2009 to the present and all private treatment records adequately identified by the Veteran.  The AMC/RO should request the Veteran to complete an Authorization and Consent to Release Information to the VA Form 21-4142 for each private physician identified to include, Dr. E. Casilla, Jr., M.D., Dr. Freddie Casilli, M.D. and Dr. Fran Rodriguez, M.D.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  Following the development noted in paragraph #1, the AMC/RO should schedule the Veteran for a VA otolaryngology (ear, nose and throat) examination to determine the current severity of his sinusitis.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The evaluation of the Veteran's sinusitis should consist of all necessary testing.

The examiner is asked to comment on the following:  

(a)  Have there been any periods of incapacitating episodes in the past year?  If so, how often?  Please identify any incapacitating episodes requiring prolonged (four to six weeks) antibiotic treatment for sinusitis, if any.  

(b)  Have there been any non-incapacitating episodes in the past year?  If so, how often?  Please identify symptoms, including headaches, pain, and purulent discharge or crusting.  

(c)  Does the Veteran have near constant sinusitis which is characterized by any headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries?  

A complete explanation should be provided for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.



3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2012).  

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim for an increased rating for sinusitis based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran (and his representative, if any) should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

5.  Issue a statement of the case on the issue of a higher rating for traumatic arteriovenous fistulae in the right posterior fossae of the brain.  The Veteran should be advised of the need to file a substantive appeal following the issuance of the statement of the case if he wishes to complete an appeal as to this issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



